Citation Nr: 0000871	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  94-36 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to May 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1991 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The veteran's case was remanded for 
additional development in June 1996.  During the pendency of 
the remand, the veteran relocated to Tennessee and his claims 
file was transferred to the RO in Nashville, Tennessee.


FINDINGS OF FACT

1.  The veteran is not credible.

2.  The overwhelming preponderance of the evidence shows that 
any diagnosed psychiatric disorder, to include PTSD, is not 
related to service.

3.  Without considering the issue of credibility, the claim 
of entitlement to service connection for a right knee 
disability is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.



CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include PTSD, was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(1999).

2.  The claim of entitlement to service connection for a 
right knee disability is not well grounded.  38 U.S.C.A. 
§ 5107.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for an Acquired Psychiatric Disorder, to 
include PTSD

As a preliminary matter, the Board finds that the veteran's 
claim is well-grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, the veteran is found to have presented a 
claim which is not inherently implausible.  Furthermore, 
after examining the record, the Board is satisfied that all 
relevant facts have been properly developed in regard to the 
veteran's claim and that no further assistance to his is 
required to comply with the duty to assist, as mandated by 
38 U.S.C.A. § 5107(a).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110; 38 C.F.R. §  3.303(a).  In 
addition, certain chronic diseases, including psychoses, may 
be presumed to have been incurred during service if the 
disorder becomes manifest to a compensable degree within one 
year of separation from active duty.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  
Moreover, service connection for PTSD requires medical 
evidence establishing a diagnosis of the condition; a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor; and, 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (1999). 

There is no evidence of record to show that the veteran 
engaged in combat during service or the alleged stressor is 
related to combat.  Accordingly, the veteran's lay testimony, 
by itself, is not sufficient to establish the occurrence of 
the alleged stressor.  Instead, there must be credible 
supporting evidence that the stressor actually occurred.  
Credible supporting evidence is not limited to service 
department records, but can be from any source.  See YR v. 
West, 11 Vet. App. 393, 397 (1998).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (1999).  The chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. §3.303(b) if the condition 
is noted during service or during an applicable presumptive 
period, and if competent evidence, either medical or lay, 
depending on the circumstances, relates the present condition 
to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 
(1997). 

The veteran alleges that he suffers from PTSD, or another 
acquired psychiatric disorder, as a result of incidents in 
service.  Specifically, he maintains that he suffered 
continual harassment, to include physical assaults, as a 
result of being Jewish while on active duty. 

A review of the service medical records (SMRs) reveals that 
the veteran was referred for a consultation with psychiatry 
in May 1971.  The SF 513 indicated that the veteran was 
depressed about his chronic inability to stop telling 
untruths.  He was a security policeman and had had thoughts 
of doing away with himself.  The veteran was admitted for a 
psychiatric evaluation.  

An entry dated May 4, 1971, noted that the appellant had 
thoughts of suicide but did not pull his gun out of its 
holster, because he was Catholic and could not go through 
with it.  A discharge summary noted that the veteran had had 
difficulty with his girlfriend and had become depressed.  He 
had lied to his first sergeant about needing to return to his 
home.  The veteran improved after his relationship with his 
girlfriend improved.  He was diagnosed with acute, moderate 
adult situational reaction.  He was also diagnosed with a 
long-standing passive-aggressive, passive-dependent 
personality style.  A final note indicated that should the 
veteran experience further difficulty with respect to 
depressive symptoms or suicidal ideation, it was recommended 
that he be administratively separated as soon as possible.

The veteran was then sent to Germany to participate in a 
military exercise.  He suffered bilateral heel fractures in 
September 1971 when he jumped from a height of 10 feet.  The 
veteran incurred no other physical injury.  He was initially 
treated in Germany, and then medevaced back to the United 
States.  There were a number of documents associated with the 
veteran's return to the United States which listed his 
religious preference as Catholic.

Finally, in December 1971, the veteran was again placed in an 
inpatient status for psychiatric evaluation.  The 
hospitalization followed after the veteran threatened another 
security policeman with a weapon on two occasions and struck 
him on another occasion.  The discharge summary reflects that 
the other person reportedly taunted the veteran persistently 
with claims that he had had sexual relations with the 
appellant's new fiancée.  This fiancée proved to be a woman 
who was still married.  Interestingly, while hospitalized the 
veteran began dating and became engaged yet a third time 
almost immediately.  The veteran's discharge diagnosis was 
acute, moderately severe anxiety neurosis, manifested by 
dissociated reaction, anxiety, somewhat impaired objective 
relationships.  He was noted to have a predisposition to a 
mild, somewhat immature personality pattern.  A medical board 
was recommended.  The veteran was discharged by reason of an 
anxiety neurosis, and awarded severance pay.

The veteran later enlisted in the Ohio Air National Guard.  
There are two physical examination reports from this term, 
one from February 1975, and the other dated in May 1976.  In 
February 1975, he purportedly reported that he was treated 
inservice for a nervous disorder that "no longer exists."  
He was discharged from the Guard in April 1978 for excessive 
absence from military duty.  At no time was a psychiatric 
disorder diagnosed.

The veteran originally sought to establish service connection 
for an acquired psychiatric disorder in January 1987.  He did 
not specify a particular diagnosis.

Associated with the claims file at that time were VA 
treatment records for the period from January 1986 to 
February 1987 and a hospital summary for the period in 
October 1986.  He reported that he was Catholic.  The 
hospital summary reflects that the veteran falsely reported 
that he was "service-connected" for a nervous disability.  
He complained of a six to seven month history of feeling 
depressed and on edge.  Among some of the other "symptoms" 
endorsed by the veteran were recurrent recollections of his 
"Vietnam experience."   He felt that his wife's difficulty 
in dealing with his "Vietnam experiences" partially 
resulted in their separation and pending divorce.  It came to 
the attention of the veteran's doctors that he had several 
legal charges pending against him and he was turned over to 
the local police.  The discharge diagnosis was malingering.

The treatment records reflect that he was seen in the mental 
hygiene clinic (MHC) in January and February 1987.  He said 
that he got married in 1981 and divorced in December 1986, 
while he was in jail.  He indicated that he was a compulsive 
spender.  He was diagnosed with a personality disorder, and 
recurrent depression.

Also associated with the claims file are VA treatment records 
for the period from March 1990 to June 1991.  The veteran was 
hospitalized in September and October 1990.  He reported that 
he was a compulsive liar, and he gave a history of discharge 
from the military for depression in 1972.  He also related 
having been married three times, with the first two marriages 
ending by mutual agreement.  One former wife related that 
some of the appellant's past lies included being in Vietnam 
with the Green Berets and of inheriting large sums of money.  
He had never told her of his second wife and had denied 
having any children although he had a 13 year old son by his 
first wife.  When the veteran was confronted with the lies he 
became remorseful. He claimed that he lied so that people 
would not get to know him and out of a fear of rejection.  He 
claimed he would never do it again.  The Axis I diagnoses 
were major depression and dysthymia.  He was diagnosed on 
Axis II with a mixed personality disorder (anti-social and 
passive-aggressive traits).

A MHC progress note entry, dated October 12, 1990, noted that 
the veteran was married four months earlier and was a 
stepfather to two children.  He was planning to start a new 
job.  There was no indication of any thought disorder, or 
ideas of homicide or suicide.  Subsequent entries dated in 
November and December 1990 reflected that the veteran was 
increasingly anxious and having a difficult time coping with 
his responsibilities.  He had been unable to secure a debt 
consolidation loan and was fearful of informing his wife.  In 
February 1991 he was diagnosed with dysthymia and inadequate 
personality.  A MHC entry, dated February 22, 1991, noted 
that the veteran's was having difficulty with his paycheck 
from work and that checks for several co-workers had bounced.  
He tried to explain this to his wife but was afraid that she 
did not believe him.  He acknowledged that his behavior of 
lying "about almost everything" had changed since his 
hospitalization (September to October 1990).  Subsequent MHC 
entries detailed additional family problems and attempts to 
resolve them.  

The veteran submitted VA records in support of his claim in 
July 1992.  The first record was a copy of discharge 
instructions for a period of hospitalization with a discharge 
in November 1991.  The diagnoses listed were:  cyclothymia, 
PTSD by history, generalized anxiety disorder with depressed 
mood, and rule out double depression.  He also submitted an 
interim summary from the VA medical center (VAMC) in Dayton, 
Ohio, dated in June 1992.  The summary was written by a VA 
psychiatrist, hereafter referred to as the veteran's VA 
physician.  The summary indicated that the veteran had been 
an inpatient since October 1991 because of depression and 
nightmares.  He was discharged from the psychiatric unit to 
the local VA domiciliary.  His nightmares involved his life 
experiences which included difficulties with his wife, and 
the amputation of the distal phalanges of his index and 
middle fingers of the right hand.  The summary listed the 
veteran's diagnoses as:  PTSD, noncombat related; a 
generalized anxiety disorder with mixed emotional features; 
alcohol abuse, in remission; major depression by history; 
and, intermittent explosive disorder with impulsivity.

In October 1992, the veteran, using VA Memorandum stationery, 
submitted a MHC progress note entry dated in August 1992.  
The entry merely noted that the veteran had been depressed 
the previous two weeks.  There was no attribution of the 
symptoms or a diagnosis to any incident of service.

In November 1992, while a patient at a VA medical center, the 
appellant submitted a multi-page "addendum" to the June 
1992 interim summary.  However, in light of the multiple 
misspellings and style used in the document there is 
significant doubt that the treating physician prepared the 
statement or signed it.  Therein the veteran was reported as 
having been harassed during basic training because he was 
Jewish.  He was reportedly verbally harassed and made to do 
more than his share of chores, and subjected to anti-Semitic 
remarks.  The appellant said that the abuse continued at his 
first duty station, to include an incident where several 
comrades held him down, poured alcohol into his mouth, and 
then forcefully threw him down some stairs.  Allegedly they 
too made anti-Semitic remarks at the time of the assault.  He 
said that he reported the incident but was told to live with 
it or get out of the service.  He said that he attempted 
suicide on two occasions as a result of the harassment and 
this led to his first psychiatric hospitalization in service.  
He was then sent to Germany for temporary duty where he again 
was subjected to abuse.  He indicated that he fell "60 
feet" and injured his feet and head.  He said that he was 
assaulted in the ammunition room at Ramstein Air Force Base 
and suffered a concussion.  When he returned to the United 
States he was taunted by another airman.  He then lost his 
self-control and physically assaulted the airman.  He was 
later hospitalized again for psychiatric evaluation and 
subsequently discharged from service.  The VA physician said 
that the veteran was discharged with a diagnosis of anxiety 
neurosis.  He added that he had also diagnosed the veteran 
with the same diagnosis, only now known as PTSD.  The 
statement went on to allege that the veteran was given an 
evaluation at the VAMC in Cincinnati, Ohio, in December 1972 
but was never informed of the outcome.  The veteran was 
discouraged from filing a claim for service connection by 
several individuals.

The Board notes that the June 1992 interim summary did not 
relate any credible supporting evidence of a stressor 
supporting a diagnosis of PTSD or relate any psychiatric 
diagnosis to service.  However, the "addendum" by the VA 
physician, in a complete contrast, now related the veteran's 
PTSD to the stressor of harassment in service due to the 
veteran's "Jewish status."  

Associated with the claims file are VA treatment records for 
the period from October 1991 to June 1992.  The records 
contain many daily entries related to the veteran's inpatient 
status and subsequent stay at the VA domiciliary.  Of 
particular note is an October 5, 1991, history which 
indicated the veteran was feeling a number of different 
stressors, none of which were related to the military, and 
that he was having flashbacks regarding the traumatic loss of 
his fingers.  An October 8, 1991, entry reported that the 
results of a Minnesota Multiphasic Personality Inventory-2 
(MMPI-2) psychological test were not predictive of any 
particular Axis I or Axis II diagnosis.  There were no 
military stressors listed.  

The veteran testified at a hearing at the RO in March 1993.  
The veteran submitted several documents in evidence at the 
hearing.  The first was an "example" of an Air Force form 
that he theorized should have been prepared for his discharge 
from service.  This form does not list the appellant as being 
the subject airman of the document.

The second was a listing of criteria to establish a diagnosis 
of PTSD as found in the Third Edition, revised, of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-III-R).  The last item was a 
PTSD questionnaire completed by him which he felt indicated 
that he had PTSD.  He also referred to a March 1993 letter 
from his VA physician which related his psychiatric 
diagnoses, to include PTSD, to service.  The veteran related 
his harassment in service due to his being Jewish.  He also 
recounted how he was thrown down stairs as part of the 
harassment.  He said that his military records noted that he 
was Jewish and that others had access to his records to find 
this fact out.  He said that his VA physician, who had 
diagnosed PTSD, had reviewed his SMRs when making the 
diagnosis.  The veteran further testified as to how he lost 
the distal phalanges on his middle and index finger of the 
right hand in 1976.  He also indicated that he was working at 
the VAMC in Dayton while at the domiciliary.  

The veteran submitted numerous statements, dating from April 
1993, in support of his claim.  Interestingly, these private 
lay statements were again submitted on official VA memorandum 
forms rather than personal stationary.  He essentially 
restated his arguments in favor of service connection for his 
claims.  He also submitted multiple copies of definitions 
from a medical dictionary of such terms as bilateral, 
patella, femur, and, arthritis, along with illustrations.  He 
did not submit any competent evidence to relate any the 
material to his case.  

The veteran was afforded a series of VA psychiatric 
examinations in June 1993.  Two examinations were by 
psychiatrists and the third by a psychologist.  In the first 
psychiatric examination, the examiner stated that the 
veteran's claims file and hospital chart were reviewed.  The 
veteran gave a history of being adopted.  He said that he was 
born in the "Jewish Hospital" in Cincinnati, Ohio.  The 
examiner reported that, throughout the examination, the 
veteran was not certain about any definitive situation, and 
that he was always doubtful and questionable in his 
responses.  The veteran gave varying answers as to the number 
of abusive incidents during service.  He added a new incident 
of where a man in a hood tried to sexually assault him.  The 
examiner noted that the statement from the veteran's VA 
physician indicated two suicide attempts in service.  
However, the veteran did not relate any such fact to the 
examiner.  The veteran also carried a piece of plastic which 
he alleged that other residents had tried to use to kill him.  
He also said that they had been putting plastic on his bed 
and pictures of Hitler on his locker.  When he was confronted 
with his many inconsistencies he became almost teary eyed.  
The examiner stated that there was no Axis I diagnosis.  He 
diagnosed a personality disorder with previous substance 
abuse, alcohol on Axis II.  The examiner also said that he 
could find no basis for a diagnosis of PTSD.  He saw evidence 
of an adjustment disorder.  

The examiner further stated that the veteran had probably 
related so many lies during his life that he had lost 
perspective on what was real and what was not.  The examiner 
noted that the veteran's records reflect that he had been 
married three times.  He told the examiner that he had been 
married once and that his wife had died.  The examiner opined 
that the veteran was not telling all of the truth and he did 
not see any evidence of PTSD.  If the veteran had some 
depression in the past, it was related to his personality 
problems with his wife or girlfriend at the time.  

The VA psychologist reported that the veteran said that he 
experienced problems in service beginning in basic training.  
The appellant reported that he was harassed and ridiculed 
because of his Jewish faith, and for being too thin.  He 
related being attacked by a peer.  He alleged that the peer 
lied about the attack and said that he pointed a weapon.  He 
described other incidents of abuse and assault in service, 
and having flashbacks relating to the incidents.  The veteran 
said that in 1971 he took an overdose of Darvon, consisting 
of 100 pills, but he recovered notwithstanding the complete 
lack of medical treatment.  In regard to his upbringing, the 
veteran said that although he was "Jewish" he had a 
Christian upbringing by his adoptive parents.  He related 
much the same information of discovering his natural mother 
just prior to entering service.  He married in 1980 and 
divorced in 1982.  The examiner reported that psychological 
test data reflected that the veteran represented himself as 
being in significant turmoil.  Additional findings were 
related from the testing.  The examiner, using DSM-III-R, 
provided an Axis I diagnosis of dysthymia, primary type, 
early onset.  He also provided an Axis II diagnosis of 
personality disorder, not otherwise specified, with 
dependent, anti-social, and immature features.  The examiner 
further commented that, while the veteran may well have 
suffered prejudicial treatment and abuse in service as he has 
stated, the data, including clinical interview, psychologic 
testing, narrative and clinical history did not support his 
claim of PTSD.  Additionally, while the veteran may have 
suffered an adjustment disorder at some point historically, 
secondary to his reported experiences in service, the balance 
of the data were not consistent with PTSD.  The examiner 
stated that the data reflected that the veteran had had an 
Axis II character disturbance which was in evidence prior to 
his alleged military experiences.  While these experiences 
may have exacerbated existing pathology, the examiner did not 
believe that the data support the alleged experiences as 
etiologic to his psychiatric difficulties.  The examiner 
further stated that it was documented that the veteran 
admitted to being an addictive liar and that this must cast 
his narrative, to some degree, in a suspicious light.

The second VA psychiatrist reviewed the veteran's file as 
well as the two previous reports.  The examiner reported that 
it was difficult for the veteran to stay on track during the 
interview.  He said that it was very hard to find objective 
evidence consistent with the subjective reports of the 
veteran.  The veteran reported having been married once with 
his wife dying in a car accident.  The examiner reported that 
the available records contradicted the veteran's story as to 
the number of marriages and children.  He said that the 
veteran did not report the information of his wife's death in 
the manner of somebody who was confused but rather of 
somebody who conveyed a picture of certainty and confidence 
and was quite adamant about the correctness of the 
information provided.  The veteran reported that he was 
heavily involved in Jewish community activities, however, he 
made virtually no reference to the activities during the 
entire two hour interview.  The examiner's assessment was no 
Axis I diagnosis.  He said that the veteran had a borderline 
personality disorder.  He also provided a diagnosis of 
impulse disorder - lying.  He said that this was somewhat 
speculative.  

The examiner opined that the veteran lied for several reasons 
including a need to inject color into his past life to give 
him a sense of importance with other people which would 
otherwise be lacking.  He also said the veteran derived a 
sense of power if he was able to fool other people, 
particularly professionals.  The examiner was unable to 
diagnose PTSD, any form of generalized anxiety disorder or 
other primary anxiety disorder, or confidently diagnose any 
primary affective disorder such as unipolar depression or 
bipolar affective disorder.  He was very impressed by the 
discrepancies that were repeatedly evidenced in the course of 
the examination when the veteran would say one thing and then 
it would not be supported by what was objectively observed.  

Associated with the claims file are two progress note entries 
dated in June and July 1993.  The July entry, written in long 
hand and "signed by" the veteran's VA physician, states 
that he was admitted in October 1991 with symptoms that 
included depression and flashbacks about his personal life.  
The note indicated that the flashbacks surfaced primarily 
when he was under the influence of alcohol or was going 
through some personal problems with his wife.  He would 
become impulsive during these periods.  He agreed with the 
diagnoses provided by the two VA psychiatrists of dysthymia 
disorder and impulse control disorder.   The June 1993 entry 
was from the Social Work Service.  The entry reflected that 
the veteran was afraid to transfer to a different ward due to 
threats of physical harm.  He attributed the threats to his 
being Jewish.  

In February 1994 the veteran submitted another statement, 
ostensibly from his VA physician, which confirmed his 
diagnosis of PTSD, linking it to his prior diagnosis of 
anxiety neurosis.  The statement also said that the veteran 
should be afforded an "unbiased" Compensation and Pension 
(C&P) examination.  The statement was typed on a progress 
note and stamped from the MHC.  

Associated with the claims file is a discharge summary which 
indicates that the veteran was discharged from domiciliary 
status on September 9, 1994.  The form reflected that the 
veteran had been a resident since November 1991.  The 
pertinent final diagnoses were:  personality disorder, with 
dependent, anti-social and immature features; and dysthymia.  

Also associated with the claims file is a discharge summary 
for a period of inpatient psychiatric treatment dated from 
September 9, 1994, to September 22, 1994.  He complained of 
flashbacks and nightmares of physical abuse and an attempted 
rape when he was in service.  The veteran related that he 
told a lot of lies out of fear.  He related that he had been 
married three times with "each marriage ending in divorce."  
The discharge diagnoses were PTSD by history, major 
depression by history, and rule out dysthymia.

Associated with the claims file are VA treatment records from 
the VAMC in Mountain Home, Tennessee, for the period from 
March 1995 to September 1995.  The records reflect that the 
veteran was admitted as a homeless veteran.  A psychology 
note, dated in March 1995, reflected that the veteran said 
that he had been married one time and that his wife died in 
an accident in 1981.  Another psychology note dated in June 
1995, indicated that the veteran had again been administered 
the MMPI-2.  The veteran gave a background of being abused in 
the military because he was Jewish.  He said he was thrown 
down some stairs where he sustained a "broken" leg.  He 
said that, several weeks later, someone placed a piece of 
plastic in a cold drink.  He gave other examples of abuse in 
service.  The results of the MMPI-2 were considered valid and 
did not support a diagnosis of PTSD.  They were indicative of 
an anxiety disorder, not otherwise specified.  The 
psychologist said that the veteran's symptoms appeared to be 
related to his past history of trauma in the military and 
could be affecting his present physical status or be 
exacerbated by his physical condition.  

The veteran's case was remanded in June 1996.  In addition to 
obtaining pertinent outstanding treatment records, the RO was 
requested to obtain a current VA examination for the 
veteran's psychiatric claim.  The veteran was scheduled for 
VA examinations in August and September 1997 but failed to 
report.  The RO sent the appellant a letter in September 
1997, advising him that if he failed to report for the 
scheduled examinations or failed to explain that the failure 
to contact the RO to reschedule the examinations could result 
in the claim being reviewed without benefit of recent 
examinations.  The letter was sent to an address provided by 
the veteran during a personal telephone conversation with a 
rating specialist at the RO in March 1996.  The letter was 
returned to the RO in September 1997 with a note from the 
resident that the veteran did not live at that address.  The 
Board notes that the letter was opened and then returned, 
even though it was addressed to the veteran.

As part of the Board's remand, the RO obtained extensive 
copies of VA treatment records for the veteran dating from 
February 1986 to June 1998.  Many of the records were 
duplicates of evidence previously discussed.  Some of the 
records pertained to treatment of the veteran's right knee 
complaints and unrelated conditions.  Of note are additional 
records related to the veteran's period of hospitalization in 
October 1986.  They clearly reflect that he reported 
belonging to the Catholic faith at the time of his inpatient 
stay.  The veteran said that he had been in Vietnam, from 
"1971 to 1976,"  was having a terrible time dealing with 
his feelings of "survival guilt," and that he had lost four 
close friends there.  He said that his first wife was killed 
in a car accident in 1977 and that he had been married for 
the second time for five years.  He related his flashbacks 
and nightmares to the loss of his fingers.  He made no 
mention at all of any type of trauma suffered in service.  
Nor did he indicate at any time that he was Jewish.  He also 
said that he was adopted and had "no idea" who his 
biological parents were.

Also included were additional records related to his 
inpatient period from September  to October 1990.  In a 
progress note entry dated September 27, 1990, he admitted 
that he had a problem with lying and not being honest with 
himself and his family.  There was no mention of any type of 
harassment in service or reference to his being Jewish.

A July 18, 1991, MHC entry noted that the veteran was 
referred for "relaxation training."  He was suffering from 
flashbacks, not related to the military, and was having 
marital problems.  He was a "recovering liar" and tended to 
become depressed and anxious.

Additional records for the veteran's period of 
hospitalization and domiciliary stay from October 1991 to 
September 1994 reflected a number of different psychiatric 
diagnoses.  Several of the diagnoses were related to service 
by the respective treatment providers to include staff 
psychiatrists, psychologists and social workers.  However, 
all of the nexus opinions were based upon the veteran's 
unverified statements of harassment in service.  None of the 
opinions indicate that the veteran's SMRs were reviewed and 
an assessment made of his two inpatient evaluations relating 
to problems with his girlfriends.  Any diagnosis made was 
based totally on a history provided by the veteran.  

Also included in the records were essentially daily entries 
related to his period of hospitalization from October 5, 
1991, until his discharge and transfer to the domiciliary on 
November 7, 1991.  An assessment dated October 6, 1991, noted 
that the veteran was emotional from going through a divorce 
and having flashbacks related to the accident involving the 
loss of his fingers.  There was no mention of any inservice 
harassment at that time.  The October 28, 1991, diagnosis of 
PTSD, was not based on credible supporting evidence of an 
inservice stressor. 

Records related to the veteran's domiciliary stay contain the 
first reference to harassment while in the military.  The 
veteran was screened for admission to a PTSD group on 
November 6, 1992.  On this occasion he related that he had 
nightmares, flashbacks, and intrusive thoughts related to 
physical abuse from his wife.  He told the screener that 
these feelings aroused additional nightmares and flashbacks 
from harassment in service.  He alluded to a possible sexual 
assault as well.  The veteran was noted to be placed on a 
Kosher diet, per his request, based on entries dated in 
October 1993.  In an entry dated in June 1994, the veteran 
informed the health technician that he was recently married.  
Yet in an entry dated in August 1994, the veteran said that 
he had slipped and injured his left shoulder as a result of 
his girlfriend, not his wife, having waxed the kitchen floor.  

Associated with the claims file are treatment records from 
the Mountain Home domiciliary from January 1998 to June 1998.  
The records reflect that the veteran was homeless.  He was 
admitted to the domiciliary so that he could work and get 
himself established.  The only reference to the veteran's 
psychiatric condition was that he had a claim pending with 
VA.   

Evidence of record shows that the veteran was scheduled for a 
VA mental disorder examination in October 1998 but failed to 
report.  He submitted a statement in December 1998 wherein he 
stated that he was willing to report for a VA examination.  
However, the claims file indicates that the veteran again 
failed to report for an examination scheduled in January 
1999.

The Board notes that a supplemental statement of the case 
(SSOC), dated in February 1999, and a letter, dated in July 
1999, informing the veteran that his case was being forwarded 
to the Board were mailed to the address provided by him in 
December 1998.  The SSOC noted that the veteran had been 
scheduled for several examinations but had failed to report 
for them.  Neither the SSOC nor the letter were returned as 
undeliverable or addressed to the wrong address.  The veteran 
made no reply to the SSOC and did not provide good cause for 
why he failed to report for his examinations.  Accordingly, 
the veteran's claim will be adjudicated based upon the 
evidence of record.  38 C.F.R. § 3.655(b) (1999).

At the outset the Board finds that the veteran is not 
credible.  He has repeatedly offered false, fictitious, 
fallacious and misleading statements to health care 
providers, VA personnel, and even under oath to VA hearing 
officers.  Taken as a whole, the record clearly and 
unmistakably shows that the veteran's recollections and 
statements cannot be trusted and he has zero credibility with 
this Board.  The evidence that he has presented must be 
viewed in this light.

In this regard, the appellant's first psychiatric treatment 
in May 1971 was the result of his own expression of not being 
able to stop telling "untruths."  He lied to his first 
sergeant about his father having a heart attack so that he 
could obtain leave.  After service, he has told differing 
accounts about the number of marriages he has had and how 
they have ended.  In 1986, he claimed he was a Vietnam War 
veteran, and that he experienced survival guilt and had 
difficulty coping with his "Vietnam experiences."  He has 
also stated that he was Jewish in service when his records 
clearly note that he indicated that he was of the Catholic 
faith.  Similar expressions of faith in Catholicism were 
recorded by VA in 1986.  Even assuming that the veteran was 
Jewish while on active duty, the record still shows that any 
stress he experienced in service was a result of failed 
personal relationships not because of any religious 
harassment.  

The first documentary evidence regarding the veteran being a 
practicing Jew is the October 1993 dietary note to provide a 
Kosher diet.  There is, however, no credible evidence to 
support the allegation that he was the victim of religious 
harassment, physical assault, or even more outlandish, a 
victim of a sexual assault.

The June 1993 examinations by the two psychiatrists and one 
psychologist uniformly revealed no evidence to support a 
diagnosis of PTSD.  Rather, the psychiatrists attributed the 
appellant's psychiatric condition to personality disorders, 
as did the psychologist who also provided a diagnosis of 
dysthymia that was unrelated to service.  Indeed, the 
psychologist stated that even if the veteran experienced the 
claimed harassment in service, he still did not have PTSD.  
The veteran underwent psychological testing in October 1991, 
June 1993, and June 1995 with all of the tests indicating no 
support for a diagnosis of PTSD.  Finally, the September 1994 
discharge summary from the veteran's domiciliary stay gave a 
primary diagnosis of personality disorder, not PTSD.  The 
September 1994 VAMC discharge summary only noted PTSD "by 
history."

The only clinical diagnoses of PTSD of record come from 
treating physicians that either based their findings on the 
history of harassment in service provided by the veteran or 
on his nonservice-related stressors.  There is no indication 
that any of these health care providers reviewed the 
veteran's SMRs to ascertain whether there was credible 
supporting evidence of the alleged stressor.  There is not 
one clinical entry which reflects a discussion of the 
stressors claimed, a review of the SMRs, and the veteran's 
current condition.  The Board notes that the veteran's 
claimed stressors of harassment and abuse in service have not 
been verified and they are not a basis to support a diagnosis 
of PTSD.  Lay evidence alone from the veteran is not 
sufficient to support the occurrence of a stressor.  
Moreover, he has not submitted any corroborative evidence in 
support of his claim.

The Board notes that the June 1992 interim summary did 
diagnose PTSD, but did not relate a verified stressor to 
service.  Indeed, the progress notes for the veteran's 
treatment at that time reflect that he admitted to stressors 
relating to abuse from his wife and memories of the traumatic 
loss of his fingers.  

The addendum allegedly submitted by the veteran's VA 
physician in November 1992, contradicts the interim summary 
and narrates a history of abuse in service, and relates PTSD, 
and other psychiatric diagnoses, to service.  However, there 
is no discussion of the many other nonmilitary stressors 
reflected in the everyday records affiliated with the 
veteran's domiciliary stay or a discussion of the medical 
evidence that is actually recorded in the SMRs.  
Additionally, the veteran's VA physician prepared a 
handwritten, as opposed to typed, note in July 1993 where he 
agreed with the assessments of the June 1993 VA examiners, to 
include their diagnoses, which did not include PTSD.  The 
Board notes that the July 1993 note was then contradicted by 
an alleged typed statement by the VA physician, dated in 
February 1994, wherein he said that the veteran deserved 
"the privledge [sic] of an un-biased, reassigned C and P 
exam."  He also allegedly stated that he had found no 
evidence that the veteran had not been completely honest, 
open, and candid.

Even if the Board believed, which it does not, that the 
November 1992 and February 1994 typewritten statements were 
prepared by a VA physician, they are contradicted by the same 
physician's June 1992 interim summary and July 1993 note.  
Moreover, while the veteran testified at his March 1993 
hearing that the VA physician had reviewed his SMRs, the 
Board is skeptical of this allegation in light of the 
appellant's total lack of credibility.  There is no 
discussion of the veteran's two inpatient periods in service, 
or any discussion to relate any current diagnosis to service 
after a review of the veteran's SMRs.  If the VA examiner was 
cognizant that the veteran was diagnosed with anxiety 
neurosis in service and that he now had PTSD, the same thing 
only a different diagnosis as alleged by the veteran, he 
would have at least commented on the Air Force's medical 
findings relating the veteran's diagnosis to problems with 
his girlfriends.  He also would have had to acknowledge that 
there was absolutely no documentary SMR evidence to support 
the veteran's contentions.

In regard to service connection for any other diagnosed 
psychiatric condition, the preponderance of the evidence is 
against a finding that any psychiatric diagnosis, to include 
an anxiety disorder, adjustment disorder, depression, or 
dysthymia is related to service.  The veteran was given a 
medical discharge for anxiety neurosis in 1972.  However, the 
first evidence of any type of psychiatric treatment after 
service is from 1986, and the preponderance of the credible 
evidence of record does not indicate that the veteran now has 
an anxiety disorder that is related to service..  Indeed, the 
veteran himself does not contend that any disorder, save 
PTSD, are related to service.  Rather, his main contention 
was that he suffers from PTSD because of the above described 
stressors.  The Board is persuaded by the findings of the 
three VA examiners in June 1993 and the final September 1994 
discharge summary from the domiciliary, after the veteran's 
three years of residency, that did not find any evidence of a 
ratable psychiatric disability that was related to service.  

The Board acknowledges that a June 27, 1995, entry from the 
Mountain Home VAMC indicated that the veteran's psychological 
testing was indicative of an anxiety disorder and that the 
disorder could be related to his trauma in service.  However, 
as with the previous PTSD discussion, this nexus opinion 
presupposes the validity and credibility of the underlying 
history.  While the opinion serves to well ground the 
veteran's claim, in light of the preponderating contrary 
evidence, it is of insufficient weight to establish 
entitlement to service connection.

The benefit sought on appeal is denied. 

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


Service Connection for Right Knee

As previously noted, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by wartime service.  In addition, the chronicity 
provision discussed above also is applicable in considering 
the veteran's claim.  However, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

At the outset the Board notes that the RO adjudicated the 
veteran's right knee claim as a condition that pre-existed 
his entry into service and not aggravated by service.  This 
was based upon an entry dated several months into service 
when the veteran said that he had had problems with his 
cartilage in high school.  However, the Board finds that the 
requisite criteria has not been met to show that the 
disability existed at the time the veteran entered service.  
Therefore, the veteran is entitled to the presumption of 
soundness in adjudicating his claim.  See Crowe v. Brown, 7 
Vet. App. 238, 245; 38 C.F.R. § 3.304(b) (1999).  There is no 
prejudice in the Board adjudicating the veteran's claim on a 
different basis than the RO as the following discussion will 
show that he has failed to submit a well grounded claim.

The veteran's SMRs reflect that he fell down some stairs in 
April 1971, for which he was received treatment for 
complaints of a pulled leg muscle.  Complaints of right knee 
pain were also reported in April 1971.  He was diagnosed with 
a pulled hamstring and released.  Several days later he 
returned to the clinic with complaints of right knee pain.  
It was at this time that the veteran related a past history 
of "bad" cartilage in his right knee in high school in 
1969.  The diagnoses in April 1971 were probably right knee 
strain, and rule out right knee derangement.  The veteran's 
right leg was then casted.  There are no entries to reflect 
when the cast was removed, however, the cast was still on at 
the time of his hospitalization in May 1971 

Early in September 1971, he suffered a bilateral calcaneal 
fracture when he jumped off of some F-4 wing tanks.  The 
condition was not diagnosed right away.  However, 
approximately two weeks later the veteran was hospitalized.  
Treatment records from that time reflect that he had jumped 
from a height of 10 feet when he sustained his injury.  There 
was no finding of any right knee injury and the veteran did 
not complain of any knee problems.  He was eventually 
transferred back to the United States.  Subsequent SMRs do 
not address any other right knee complaints up through the 
veteran's discharge in May 1972.  The inpatient summary from 
April 1972 made no findings with respect to the right knee.  
The March 1972 medical board and physical examination 
likewise made no findings in regard to the right knee.

The veteran's February 1975 enlistment physical for the Ohio 
Air National Guard made no mention of any type of right knee 
problem and the veteran did not indicate one on his Report of 
Medical History dated that same month.  However, the veteran 
completed two medical history forms dated in May 1976.  On 
one form he indicated that he had no right knee problem, on 
the second form he indicated that he had had a "trick" knee 
in service due to a fall.  The Board notes that the entry is 
hand written on the carbon copy of the form and not on the 
typed original.  There was no comment from the examiner.  
There was nothing further related about the veteran's right 
knee.  Physical examination in May 1976 revealed normal lower 
extremities and a right knee disorder was not diagnosed.
 
The treatment records associated with the veteran's period of 
hospitalization in October 1986 do not indicate any type of 
right knee problem.  Physical examination was negative and 
there was a full range of motion.  An outpatient medical 
certificate, dated in March 1988, noted that the veteran 
complained of pain in his right knee.  There was slight 
tenderness on movement but the veteran had a full range of 
motion.  No history of injury or reference to service was 
made.  Records associated with the veteran's period of 
hospitalization from September to October 1990 were also 
negative for any type of right knee complaints.

The veteran was treated for right knee pain on January 10, 
1991.  He gave a history of an injury one day earlier.  An 
orthopedic consultation dated January 16, 1991, noted that 
the veteran complained of right knee pain, tenderness and 
swelling for the past several weeks.  He denied any specific 
injury.  The assessment was rule out possible meniscal 
lesion.  An x-ray of the right knee, dated in January 1991, 
was interpreted as unremarkable.  A June 1992 entry reflected 
a diagnosis of bilateral patellofemoral arthritis.  However, 
there was no opinion linking the diagnosis to any incident of 
service.  X-rays of the right knee were obtained in June 1992 
and interpreted to be negative.  The veteran underwent 
arthroscopic surgery on his left knee in May 1992.

The veteran was afforded a VA orthopedic examination in July 
1992.  The purpose of the examination was to assess the 
current status of the veteran's service-connected bilateral 
heel disability.  However, no abnormal findings were noted in 
regard to the veteran's right knee.  

The veteran testified at the March 1993 hearing that he 
injured his right knee in service and sustained cartilage and 
ligament damage when he was thrown down some stairs.  He said 
that he continued to have problems from the service injury.  
He said that he now wore a brace on his right knee.

The Board notes that the veteran submitted numerous duplicate 
copies of SMRs entries pertaining to treatment provided for 
his right knee.  He also submitted copies of extracts from a 
medical dictionary providing definitions for arthritis, 
femur, patella, bilateral, as well illustrations of the femur 
and patella.  He did not provide any competent medical or 
scientific evidence providing a link between the 
definitions/illustrations and his claim.

The veteran was afforded a VA orthopedic examination in June 
1993.  He presented for the examination with a brace on each 
knee.  He related a history of injury in service when he was 
thrown down the stairs.  He complained of off and on pain and 
swelling.  He claimed that he injured his left knee in 
service when he jumped from the fuel tanks in Germany.  (The 
Board notes that an October 18, 1991, orthopedic consultation 
records an injury to the left knee in September 1991 as a 
result of playing football.)  The examiner provided a 
description of his examination but failed to provide a 
diagnosis.  None of the veteran's current symptomatology for 
the right knee was related to service.

The veteran submitted a letter to the VA orthopedic examiner 
in June 1993.  He indicated that his knees were still tender 
and swollen from the examination.  While the veteran added 
several comments regarding the wording of the report, he did 
not provide any additional information to show that his 
current right knee complaints were related to his injury in 
service.

The veteran was afforded a VA orthopedic examination by a 
different examiner in September 1993.  This examination again 
focused on the veteran's bilateral heel disability.  Of note 
is the veteran's claim that he fell 50 feet in 1971 as 
opposed to the recorded height of 10 feet in his SMRs.  The 
complaints and findings were limited to the veteran's feet 
and ankles.

The veteran underwent arthroscopic surgery of the right knee 
in October 1993.  The operative report noted that the veteran 
said that he injured his right knee in service and had had 
problems with it since that time.  The arthroscopic 
examination found no evidence of any ligament or meniscus 
damage and no evidence of chondromalacia.  There was some 
evidence of synovitis.  

The veteran was afforded another VA orthopedic examination, 
by the same examiner from September 1993, in February 1994.  
The examination primarily involved the veteran's bilateral 
heel disability.  However, the examiner noted that the 
veteran complained of problems with his knees.  In regard to 
the veteran's ankles, the examiner opined that if the 
veteran's history of his foot injuries was true, there may 
well have been trauma to other parts of the foot.  He was not 
certain as to whether the knee problems would also be 
included. 

A kinesitherapy entry dated in May 1994 noted that there was 
bilateral degenerative arthritis of the knees.  However, 
there was no opinion that related the condition of the right 
knee to service.  

In reviewing the evidence of record, the veteran had an acute 
and transitory injury to his right knee in service.  
Initially treated as a pulled hamstring, the injury was later 
diagnosed as a probable sprain and casted.  Subsequent SMRs 
do not record any further difficulties with the right knee.  
This is especially noteworthy in light of the veteran's 
September 1971 heel injuries.  His medical board and final 
physical examination were negative for any right knee 
complaints.  

The first evidence post-service of a right knee problem is 
the March 1988 VA outpatient record.  Subsequent VA treatment 
records documented complaints of right knee pain in 1991 and 
1992 until the veteran had arthroscopic surgery in 1993.  
However, there is no medical opinion linking the veteran's 
post-service symptomatology to any incident of service.  The 
only comments to that effect were recorded histories provided 
by the veteran to the different VA treatment providers.  
"Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute 'competent' medical 
evidence."  LeShore v. Brown, 8 Vet. App. 406, 409.  

In regard to continuity of symptomatology, and consideration 
under Savage, again the first recorded evidence of any 
treatment was in 1988, some 17 years after service.  Of note, 
the VA medical records from 1986 to 1988 contained no 
reference to any type of complaints of right knee problems.  
Moreover, as indicated earlier, there was no medical opinion 
providing a nexus between the right knee pain and any 
incident of service.

While the veteran is certainly capable of providing evidence 
of symptomatology, "the capability of a witness to offer 
such evidence is different from the capability of a witness 
to offer evidence that requires medical knowledge..."  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Causative factors of a disease amount to a medical question; 
only a physician's opinion would be competent evidence.  
Gowen v. Derwinski, 3 Vet. App. 286, 288 (1992).  The veteran 
has not provided such medical opinions.  Therefore, without 
competent evidence of a current disorder, and competent 
evidence linking the disorder to service this claim must be 
denied as not well grounded.

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Since the veteran 
has submitted no medical or other competent evidence to 
support his claim that his current right knee symptoms are in 
anyway related to his period of active duty, the Board finds 
that he has not met the initial burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claims are well grounded.  38 U.S.C.A. § 
5107.  Hence, the benefit sought on appeal are denied.  

As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent evidence to 
service, the Board views its discussion above sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for the claimed 
disability.  Robinette v. Brown, 8 Vet. App. 69, 79 (1995).



ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, and a right knee disability is denied.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 
  The service medical and personnel records are clear in demonstrating that the veteran never served in 
Vietnam.
  The Board notes that neither psychiatrist diagnosed the veteran with dysthymia, only the psychologist did, 
and that the diagnosis was offered by a psychologist not named by the veteran.
  The Board takes administrative notice that the Republic of Vietnam officially surrendered to communist 
forces of the Peoples Democratic Republic of Vietnam on 30 April 1975, and that no US forces were in 
country after 29 April 1975. 

